                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

CONTRELL HENDERSON                                                      PLAINTIFF

v.                        CASE NO. 4:19-CV-00441 BSM

TOYA PARKER, et al.                                                  DEFENDANTS

                                      ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 6] is adopted, and this case is dismissed

without prejudice.

      IT IS SO ORDERED this 7th day of October 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
